UNITED STATES DISTRICT COURT FILED
NORTHERN DISTRICT OF OHIO ou |
EASTERN DIVISION JAN 21 2020

CLERK. U.S DISTRICT
NORTHERN DISTRICT nee

UNITED STATES OF AMERICA, Case No. 1:20MJ4024

Plaintiff,

)

)

)

)
vs. ) WAIVER OF PRELIMINARY
) HEARING
LEONARDO BUSTAMANTE, )
)
)
)

Defendant. Magistrate Judge Greenberg

I have been advised by my counsel and by the Court of my right under the Federal Rules
of Criminal Procedure to have a preliminary hearing in the above-captioned matter at which the
government would have to establish that there was probable cause to believe that I committed the

violation with which I have been charged.

I hereby waive my right under the Federal Rules of Criminal Procedure to have such a

preliminary hearing and consent that the proceedings may be bound over to the Grand Jury.

Ve

Defendant

Be _t. V//

Counsel for Defendant |

Approved: (}- ft ( >

Jonathan D. Greghbste
U.S. Magistrate Judge

Date; O(* Z(-70z0
